Citation Nr: 1001032	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
Veteran's cause of death.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant is claiming service connection for the cause of 
death of the Veteran.  The Veteran had service with the 
Philippine Scouts from May 1946 to March 1949.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in April 2008, and a 
substantive appeal was received in June 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2004 RO rating decision denied service 
connection for the Veteran's cause of death; the appellant 
did not file a timely notice of disagreement. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the Veteran's cause of death has not been received since 
the January 2004 rating decision.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service 
connection for the Veteran's cause of death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
January 2004 denial of service connection for the Veteran's 
cause of death; thus the claim of service connection for the 
Veteran's cause of death is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated June 2007 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in June 2007 prior to the initial unfavorable 
decision in August 2007.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The June 2007 
letter was in compliance with the Kent directives.  

The claimant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the claimant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records and lay evidence.  The Board 
acknowledges that the Veteran's service treatment records are 
missing; however, the RO has exhausted all possible avenues 
to obtain a copy of any service treatment records.  The RO 
set forth its actions in a formal finding of unavailability 
dated January 2008.  Due to the missing service treatment 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Board finds that the record as it stands includes other 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The appellant's claim to reopen her prior claim involves an 
underlying claim of service connection for cause of death of 
the Veteran.  The cause of a Veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

The Veteran was not service-connected for any disability 
during his lifetime.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
active tuberculosis or cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service 
connection for cause of death was last denied by the RO in 
January 2004.  The appellant was informed of the decision in 
a January 2004 notification letter.  The appellant did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision to appeal the 
denial of the claim.  That decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record

A request to reopen the appellant's claim was received in 
June 2007.  The RO originally denied the appellant's request 
to reopen, noting that the evidence was not new and material.  
The RO subsequently granted the request to reopen in an April 
2008 statement of the case, but denied the claim on the 
merits.  The present appeal ensued.  The Board notes at this 
point that although the RO may have determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO denied the appellant's claim for service connection 
for cause of death in the January 2004 decision because the 
record failed to show that the Veteran's cause of death was 
causally or etiologically related to his active service.  The 
appellant submitted two death certificates for the Veteran.  
One of the Veteran's death certificates notes a heart attack 
as the cause of death.  The other death certificate notes 
pulmonary tuberculosis as the cause of death.  The appellant 
failed to submit any medical evidence relating the Veteran's 
heart attack or his pulmonary tuberculosis to his active 
service. 

The appellant submitted medical documentation of treatment in 
the late 1980's and early 1990's.  One record shows treatment 
for TB Meningitis beginning in October 1992.  However 
material evidence to reopen must address an in-service injury 
or disease or evidence of a disability within one year after 
the Veteran's separation from service that is related to the 
Veteran's cause of death.  The appellant also submitted a 
February 2008 letter from a fellow service member stating 
that he served with the Veteran and that the Veteran 
sometimes suffered from headaches in service for which he 
drank water.  No where in the record are the Veteran's 
headaches related to his heart attack or pulmonary 
tuberculosis, over 40 years later.  Again, evidence to reopen 
must show an in-service injury or disease or evidence of a 
chronic disability within one year after the Veteran's 
separation from service that is related to the Veteran's 
cause of death.

The appellant also submitted personal statements that she 
believed the Veteran died of a service-connected disability.  
The Board notes however that as lay people, they are not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  They are certainly competent to testify as to 
symptoms such as headaches, which are non-medical in nature; 
however, they are not competent to render a medical diagnosis 
or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  The appellant has submitted no medical evidence 
finding a relation between active service and the Veteran's 
pulmonary tuberculosis or heart attack.  

The lay statement and medical evidence constitute new 
evidence as they were not previously submitted to agency 
decisionmakers.   Neither is cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  They do not, however, 
raise a reasonable possibility of substantiating the claim.  
Neither suggests an in-service injury or disease or evidence 
of a chronic disability within one year after the Veteran's 
separation from service that is related to the Veteran's 
cause of death.  As such the Board finds that new and 
material evidence has not been received to reopen the 
previously denied claim for service connection for the cause 
of the Veteran's death.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the Veteran's 
cause of death.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


